Citation Nr: 0814790	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for arthritis, right 
knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis, left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision rendered by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part denied increased 
disability ratings for hypertension, lumbosacral strain with 
degenerative joint disease and arthritis of the right and 
left knees, all of which are currently rated as 10 percent 
disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends his service-connected disabilities of 
hypertension, lumbosacral strain with degenerative joint 
disease, and arthritis, right and left knees have worsened in 
severity and warrant increased ratings.

An initial review of the record shows that the veteran 
requested a hearing at a local VA office, before a Veterans 
Law Judge on his February 2006 substantive appeal.  The Board 
observes that to date, a hearing before a Veterans Law Judge 
has not been scheduled.  There is no indication that the 
veteran has withdrawn his request or otherwise waived his 
right to a hearing before a Veterans Law Judge.  Hence, the 
hearing must be scheduled by the RO at the appropriate 
Regional Office, as requested.  See 38 C.F.R. § 20.700 
(2007). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge in 
accordance with applicable procedures.  He 
should be notified of the date and time of 
the hearing in accordance with 38 C.F.R. § 
20.704(b) (2007).  If he desires to 
withdraw the request for the hearing, he 
must do so in writing to the RO.  Once the 
hearing is conducted the matter should be 
returned to the Board in accordance with 
applicable provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



